DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with David Conlee (Reg. No 66,680) on 1/14/2022.

The application has been amended as follows:

Claim 22. (Currently amended) The method of claim 21, wherein the semiconductor fin includes a second anti-punch through region of the second conductivity type and a second channel region of a second transistor of the first conductivity type on the second anti-punch through region; forming a second recess in the fin exposing a sidewall of the second anti-punch through region and a sidewall of the second channel region; forming a second dielectric layer in the recess on the sidewall of the second anti-punch through region; drawing second dopant atoms from the second anti-punch through region into 

Allowable Subject Matter

Claims 1, 3-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein performing the annealing process includes diffusing a first dopant from the anti-punch through region into the layer of dielectric material; removing the layer of dielectric material from the sidewall of the recess; and forming a transistor source region in the semiconductor fin by depositing a semiconductor material in the recess”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “the anti-punch through region including fluorine and boron; forming a recess in the semiconductor fin by etching the fin; depositing a layer of dielectric material in the as recited in claim 11.

The primary reason for the allowance of the claims is the inclusion of the limitation “forming a first recess in the fin exposing a sidewall of the first anti-punch through region and a sidewall of the first channel region; forming a first dielectric layer in the recess on the sidewall of the first anti-punch through region; drawing first dopant atoms from the first anti-punch through region into the first dielectric layer by performing a first thermal annealing process while the first dielectric layer is on the sidewall of the first anti-punch through region; removing the first dielectric layer after performing the first thermal annealing process; and forming a first source region of the first transistor in the first recess in contact with the first anti-punch through region and having the second conductivity type”, with combination of remaining features, as recited in claim 21.

YANG et al (US 2016/0336319 A1) discloses Source/drain regions are formed in the NMOS region in the regions where the compressive film was removed, and contact layer is formed overlying the source/drain regions along the x direction across the gate structures of the PMOS and NMOS (Fig [12], Para [0040]).

However, YANG fails to disclose would not have rendered obvious the above-quoted features recited in clams 1, 11 and 21.

Claims, 3-10, 12-16 and 22-24 are allowed as those inherit the allowable subject matter from clams 1, 11 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOIN M RAHMAN/Primary Examiner, Art Unit 2898